DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the qubits must be shown both in and above the substrate or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for electrically conductive base layer or dopant that activate making the semiconductor, does not reasonably provide enablement for all dopants.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to to a device where the dopants are non-conductive like oxygen the invention commensurate in scope with these claims. The claims are exceptionally broad (Wands factor). The claims do not even state if the base is conductive or not. Further the only direction applicant (Wands factor) gives are boron and gallium which become electrically active. Further still the specification the base indicates should have a resistivity below 100 ohm-cm indicating it is conductive. Thus applicant does not have support for element like oxygen or nitrogen which doped into the material make it insulative
Claims 1-17 20-21 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
 Unfortunately, such doped silicon substrates may not be used in a straight-forward manner for housing qubit devices because doped silicon would significantly degrade qubit lifetime. How is this doped material potentially silicon being used to house the qubit without degrading the qubits. Further if the qubit are places on the substrate 104 they would be shorted. The office cannot determine how the qubits interrelate while making a functional device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the dopant in the base is the same or a different dopant in the high doped material vs intrinsic.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 20-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megrant (20190027672
a.	As to claims 1 , 2, 4, 5, 12 15, 19 Megrant, teaches a substrate; and a plurality of qubits over or in the substrate (paragraph 39), wherein the substrate comprises a base substrate of a semiconductor material (item 108), and a layer of an intrinsic semiconductor material over the base substrate (item 104 or 204 paragraph 31 undoped silicon has a resistivity inherently of 3e5 ohm cm ). Megrant teaches wherein the substrate includes a plurality of electrically conductive vias extending between a first face and an opposing second face of the layer of the 

As to the dopant of 108, 108 as described as (a handle wafer/bulk paragraph 31)
Further most pre manufactured substrates come pre-doped and the layer can always be removed if unwanted after the structure is done handling).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide 108 as a pre-doped bulk doped silicon at 1E14 to 1E15 doped.
One would have been so motivated to provide a cost benefit in manufacturing since buying a pre-doped bulk silicon be cheaper than manufacturing a bulk substrate. 
b.	As to claim 3 and 25, It is noted for both As and Phosphorous, both common dopants for silicon, at 1E14 the the resistivity is about 44.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the dopant as As or Phosphorous to provide a conventional low doped n-type silicon bulk substrate providing a cost benefit to device manufacturing.
c.	As to claim 6, Megrant teaches 50 microns (paragraph 41)

Thus a top portion of 108 can be considered the conductive layer.
e.	As to claim 9, handle wafer are typically greater than 50 microns.
Thus it would have been obvious to one of ordinary skill in the art at the time to provide the handle wafer of 50 microns or greater to use convention size substrate providing a cost benefit.
The top 0.02 to 0.5 microns can be considered the “electrically conductive” part.
f.	As to claim 10, and 17 Megrant teaches wherein the substrate further comprises an oxide layer between the layer of the electrically conductive material and the layer of the intrinsic semiconductor material (item 106 paragraph 31).
g.	As to claim 11, Megrant teaches 0.05 to 10 microns and not specifically 20 nm to 2 microns.
However it would have been obvious to one of ordinary skill in the art at the time of filing to provide the thickness of 106 at 
h.	As to claim 13 and 21, Megrant does not explicitly teach wherein a width of each of the plurality of electrically 
However Megrant want to have a high aspect ratio TSV (paragraph 41 and the thickness is only 50 microns).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the width at of 50 microns to form a high aspect ratio TSV and stack the TSV to form a high aspect ratio TSV (paragraph 41).
i.	As to claim 14, recitation of a layer comprising silicon and nitrogen shall not be consider silicon nitride since this is an example of such a layer. Thus a silicon layer with some nitrogen impurities would read on the claim.
Thus it would have nee obvious to one of ordinary skill in the art at the time of filing to have silicon substrate with some nitrogen impurities since some impurities are common and would not affected the device manufacture.
Further handle wafer are typically greater than 50 microns.
Thus it would have been obvious to one of ordinary skill in the art at the time to provide the handle wafer of 50 microns or greater to use convention size substrate providing a cost benefit.
Thus the bottom 0.1 to 1 micron can be considered the “mechanical support.”

However it was known to form a SOI by epitaxially growing the desire layer and implanting oxygen under the epitxailly layer and annealing to form an oxide.
Therefore it would have been obvious to one of ordinary skill in the art at the time filing to form a SOI by epitaxially growing the desire layer and implanting oxygen under the epitxailly layer and annealing to form an oxide to provide a cost benefit.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896